       Case 2:19-cv-00520-MMD-CLB Document 22 Filed 01/22/21 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3      STEPHEN CIOLINO,
4                                                         2:19-cv-0520-MMD-CLB
                                     Plaintiffs,
5         v.
                                                          ORDER
6      JAMES DZURENDA, et al.,
7
                                  Defendants.
8

9           On January 5, 2021, appointed counsel, Margaret McLetchie, Esq. and Alina Shell,
10   Esq. of McLetchie Law and Adam Hosmer-Henner, Esq., Chelsea Latino, Esq., and Philip
11   Mannelly, Esq. of McDonald Carano LLP, filed a motion to withdraw as counsel (ECF No.
12   20). No opposition was filed. Pursuant to LR 7-2(d), the failure of an opposing party to file
13   points and authorities in response to any motion . . . constitutes a consent to the granting of
14   the motion.
15          Therefore, the motion to withdraw (ECF No. 20) is GRANTED. A copy of this order

16   and all documents hereafter filed shall be served on plaintiff via electronic filing at High Desert

17   State Prison.

18          DATED: January
                   December22,15,
                               2021.
                                  2020.

19

20                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                      1
